 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   No. 2:05-CR-00090-MCE
12                    Plaintiff,
13          v.                                   ORDER
14   HUGO LOUIS RAMIREZ,
15                    Defendant.
16

17         No sufficient cause having been shown, Defendant Hugo Louis Ramirez’s Motion

18   for Authorization to Proceed Under 28 U.S.C. § 2255(B) to Vacate, Set Aside, or Correct

19   Sentence (ECF No. 295) is DENIED.

20         IT IS SO ORDERED.

21   Dated: May 29, 2019

22
23
24
25
26
27
28
                                                 1
